In a negligence action to recover damages for personal injuries, etc., defendant appeals (by permission) from an order of the *876Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated March 17, 1975, which affirmed an order of the Civil Court of the City of New York, Richmond County, dated March 15, 1974, which granted respondents’ motion to dismiss defendant’s counterclaim for an apportionment of damages. Order reversed, without costs, and motion denied. This court’s recent determination in Tarantola v Williams (48 AD2d 552) is dispositive of the issues raised on this appeal. Hopkins, Acting P.J., Latham and Brennan, JJ., concur; Shapiro, J., concurs under the constraint of Tarantola v Williams (48 AD2d 552).